Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub No. 20130094830 A1 to Stone et al. (“Stone”) and U.S. Patent Pub. NO. 20170257671 A1 to Yerli et al (“Yerli”).

As to claim 1, Stone teaches computer-implemented method (Stone, para’s 0022-0024),  comprising: identifying a first topology of an interactive media title, wherein the first topology indicates a first plurality of segments of the interactive media title that can be played in response to one or more user selections (Stone, fig 5, 362, para 0038 illustrates pre-rendered multimedia having a branching logic by transitioning from a first video component 350 to second video component 356) ; Stone does not teach generating first user data associated with a first set of users who have accessed the interactive media title; generating a separate set of buffering parameters for each segment included in the first plurality of segments based on the first user data; at least partially buffering a first segment included in the first plurality of segments based on a first separate set of buffering parameters associated with the first segment; and transmitting a buffered portion of the first segment to an output device. Yerli teaches generating first user data associated with a first set of users who have accessed the interactive media title (Yerli, fig’s 1, 3, and 4, para’s 0008-0024, and 0049-0056 illustrate presenting a rendered media, para’s 0068-0071, fig. 4, disclose auxiliary branches 406a, 406b, 406c, and 406d are presented to individual players A, B, C, D respectively), generating a separate set of buffering parameters for each segment included in the first plurality of segments based on the first user data, at least partially buffering a first segment included in the first plurality of segments based on a first separate set of buffering parameters associated with the first segment; and transmitting a buffered portion of the first segment to an output device  (Yerli, fig’s 1, 3, and 4, para’s 0008-0024, and 0049-0056 illustrate for each matched trigger, the at least one virtual object associated with the matched trigger is automatically adjusted in the corresponding auxiliary branch, Yerli, fig’s 1, 3, and 4, para’s 0008-0024, and 0049- 0056 illustrate if the tracking data matches at least one trigger, branching the media content into a plurality of branches including a main branch and at least one auxiliary branches, each auxiliary branch associated with at least one viewer; for each matched trigger, the at least one virtual object associated with the matched trigger is automatically adjusted in the corresponding auxiliary branch).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yerli’s features into Stone’s invention for enhancing viewers’ social experience of media content by enabling each viewer to view different portion of the media content according to the viewer's behavior and/or preference
As to claim 2, Stone and Yerli teaches the computer-implemented method of claim 1, wherein the first segment is at least partially buffered prior to when the interactive media title reaches a first choice point during playback (Yerli, fig’s 1, 3, and 4, para’s 0008-0024, and 0049-0056 illustrate at least one virtual object associated with the matched trigger is automatically adjusted in the corresponding auxiliary branch). 
As to claim 3, Stone and Yerli teaches the computer-implemented method of claim 1, wherein the separate sets of buffering parameters include identical buffering parameters (Stone, para 0047, illustrates storing branch point decision; Yerli, fig’s 1, 3, and 4, para’s 0008-0024, and 0049-0056 illustrate if the tracking data matches at least one trigger, branching the media content into a plurality of branches including a main branch and at least one auxiliary branches, each auxiliary branch associated with at least one viewer; for each matched trigger, the at least one virtual object associated with the matched trigger is automatically adjusted in the corresponding auxiliary branch; rendered media content is being viewed as branching is performed). 
As to claim 4, Stone and Yerli teaches the computer-implemented method of claim 1, further comprising generating the first set of buffering parameters based on a number of times the first segment is selected by the first user or one or more other users(Yerli, fig’s 1, 3, and 4, para’s 0008-0024, and 0049-0056 illustrate for each matched trigger, the at least one virtual object associated with the matched trigger is automatically adjusted in the corresponding auxiliary branch).
As to claim 5, Stone Yerli teaches the computer-implemented method of claim 4, further comprising: generating a behavior model of the first set of users; generating a first probability value based on the behavior model that indicates a likelihood that a first user selection will be received from a first user; and generating the first set of buffering parameters based on the first probability value(Stone, para 0047, illustrates storing branch point decision; Yerli, fig’s 1, 3, and 4, para’s 0008-0024, and 0049-0056 illustrate if the tracking data matches at least one trigger, branching the media content into a plurality of branches including a main branch and at least one auxiliary branches, each auxiliary branch associated with at least one viewer; for each matched trigger, the at least one virtual object associated with the matched trigger is automatically adjusted in the corresponding auxiliary branch; rendered media content is being viewed as branching is performed; storing state data can be performed before or after branching point as a design choice, Stone,  para 0078, buffer a transition portion of only those branch video components corresponding to possible user inputs that occur within a predetermined node depth of the decision path 400. In this manner, the method 900 may conserve resources in the computing device 26 by pre-buffering only a minimum number of branch video components to allow for interruption-free transitions. In one example and with reference to FIG. 10A, where a current position along decision path 400 is at branch 402, the node depth may include branch video components 404, 410, 412, 414 and 406 that are each positioned above node depth line 415. Alternatively expressed, the node depth may be set to include the 5 branch video components that are immediately downstream from branch). 
As to claim 6, Stone and Yerli teaches the computer-implemented method of claim 4, wherein the first set of buffering parameters indicates a first proportion of a network and/or device resource that should be allocated to buffering the first segment (Stone, ¶0078, buffer a transition portion of only those branch video components corresponding to possible user inputs that occur within a predetermined node depth of the decision path 400. In this manner, the method 900 may conserve resources in the computing device 26 by pre-buffering only a minimum number of branch video components to allow for interruption-free transitions. In one example and with reference to FIG. 10A, where a current position along decision path 400 is at branch 402, the node depth may include branch video components 404, 410, 412, 414 and 406 that are each positioned above node depth line 415. Alternatively expressed, the node depth may be set to include the 5 branch video components that are immediately downstream from branch).
As to claim 7, Stone and Yerli teaches the computer-implemented method of claim 6, wherein the network and/or device resource comprises at least one of bandwidth associated with a network being used to stream the interactive media title (Stone, ¶0078, pre-buffering only a minimum number of branch video components to allow for interruption-free transitions. In one example and with reference to FIG. 10A, where a current position along decision path 400 is at branch 402, the node depth may include branch video components 404, 410, 412, 414 and 406 that are each positioned above node depth line 415. Alternatively expressed, the node depth may be set to include the 5 branch video components that are immediately downstream from branch), processor cycles associated with a processor used to stream the interactive media title, and memory used to store at least a portion of the interactive media title.
As to claim 10 and 19, see the rejection of claim 1.
As to claim 11 and 20, see the rejection of claim 2.
As to claim 12, see the rejection of claim 3.
As to claim 13, see the rejection of claim 4.
As to claim 14, see the rejection of claim 5.
As to claim 15, see the rejection of claim 6.
As to claim 16, see the rejection of claim 7.
Claim(s) 8,9, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone and Yerli as applied to claim 1 above, and further in view of US 20170310723 A1 to Furtwangler et al. (“Furtwangler”).

As to claim 8, Stone and Yerli teaches the computer-implemented method of claim 4, Stone and Yerli do not teach wherein the first set of buffering parameters indicates that a quality measure associated with the first segment should exceed a quantity measure associated with the first segment when buffering the first segment. Furtwangler teaches wherein the first set of buffering parameters indicates that a quality measure associated with the first segment should exceed a quantity measure associated with the first segment when buffering the first segment (¶0072, path buffering is to buffer different adaptations, e.g., by distributing the bandwidth proportionally or in some other way based upon probability. For example, consider an eighty percent, twenty percent path probability; segment adaptations from the twenty percent branch (path) may be buffered at twenty percent quality, and those from the eighty percent branch at eighty percent quality. The concepts of quantity of segments per path and quality of adaptations may be combined, such as based upon bandwidth; e.g., instead of a 9:1 segment ratio for ninety percent, ten percent probabilities, an 8:11 ratio with seventy percent quality, forty percent quality).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stone and Yerli invention with Furtwangler for providing an interactive video for a user to interact, make selections, choosing options.
As to claim 9, Stone and Yerli teaches the computer-implemented method of claim 4, Stone and Yerli do not teach wherein the first set of buffering parameters indicates that a quantity measure associated with the first segment should exceed a quality measure associated with the first segment when buffering of the first segment.  Furtwangler teaches wherein the first set of buffering parameters indicates that a quantity measure associated with the first segment should exceed a quality measure associated with the first segment when buffering of the first segment (¶0072, path buffering is to buffer different adaptations, e.g., by distributing the bandwidth proportionally or in some other way based upon probability. For example, consider an eighty percent, twenty percent path probability; segment adaptations from the twenty percent branch (path) may be buffered at twenty percent quality, and those from the eighty percent branch at eighty percent quality. The concepts of quantity of segments per path and quality of adaptations may be combined, such as based upon bandwidth; e.g., instead of a 9:1 segment ratio for ninety percent, ten percent probabilities, an 8:11 ratio with seventy percent quality, forty percent quality).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stone and Yerli invention with Furtwangler for providing an interactive video for a user to interact, make selections, choosing options.
As to claim 17, see the rejection of claim 8.
As to claim 18, see the rejection of claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694. The examiner can normally be reached M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421